 0. A. FULLER SUPER MARKETS, INC.217ity on behalf of the International Ladies' Garment Workers' Union, AFL-CIO,or any other labor organization.WE WILL NOT threaten employees with discharge or with any other actionbecause they become members of, work for, of engage in activity on behalf ofthe International Ladies' Garment Workers' Union, AFL-CIO, or any otherlabor organization.WE WILL NOT question our employees about their membership in, assistanceto, or activity on behalf of, the International Ladies' Garment Workers' Union,AFL-CIO, or any other labor organization, in a manner constituting interfer-ence, restraint, or coercion in violation of Section 8(a)(1) of the Act.WE WILL NOT create the impression that we aie obtaining information aboutour employees' union activities by stating that we know about statements givento the Union.WE WILL NOT in any other manner interfere with, restrain, or coerce ouremployees in the exercise of their right to self-organization, to form labor orga-nizations, to join or work for the above-named Union or any other labor orga-nization, to bargain collectively through representatives of their own choosing,to engage in concerted activities for the purpose of collective bargaining ormutual aid or protection, or to refiain from any or all such' activities.WE WILL offer Waymon Lavon Wallace immediate and full reinstatement tohis former or substantially equivalent position, without prejudice to his seniorityor other rights and privileges.WE WILL make Waymon Lavon Wallace and Charles Flinton whole for anylosses they may have suffered by reason of our discrimination against them.All our employees are free to become, remain, or refrain from becoming or remain-ing,members of the above-named Union.MOULTON MANUFACTURING COMPANY,Employer.Dated-------------------By-------------------------------------------(Representative)(Title)NOTE-We will notify Waymon Lavor) Wallace if presently serving in the ArmedForces of the United States of his right to full reinstatement upon application inaccordance with the Selective Service Act and the Universal Military Training andService Act of 1948, as amended, after discharge from the Armed Forces.This notice must remain posted for 60 consecutive days from the date of posting,and must not be altered, defaced, or covered by any other material.Employees may communicate directly with the Board's Regional Office, 528Peachtree-Seventh Building, 50 Seventh Street NE., Atlanta, Georgia, Telephone No.876-3311, Extension 5357, if they have any questions concerning this notice orcompliancewithits provisions.O. A. Fuller SuperMarkets,Inc.'andRetail Clerks Union, Local1557, and Amalgamated Meat Cutters&Butcher Workmen'sUnion,Local405, AFL-CIOO. A. Fuller Super Markets, Inc.andRetail Clerks, Local 1557.Cases Nos. 10-CA-5620 and 10-CA-5709.April 29, 1965DECISION AND ORDEROn January 15, 1965, Trial Examiner Lloyd Buchanan issued hisDecision in the above-entitled proceeding, finding that Respondenthad not engaged in the unfair labor practices alleged in the complaint,and recommending that the complaint be dismissed in its entirety, asset forth in the attached Trial Examiner's Decision.Thereafter, the'The name of Respondent appears as amended at the hearing.152 NLRB No. 26. 218DECISIONSOF NATIONALLABOR RELATIONS BOARDGeneral Counsel filed exceptions to the Trial Examiner's Decision anda supporting brief.Respondent filed an answering brief.Pursuant to the provisions of Section 3(b) of the National LaborRelations Act, as amended, the National Labor Relations Board hasdelegated its powers in connection with this case to a three-memberpanel [Chairman McCulloch and Members Fanning and Jenkins].The Board has reviewed the rulings of the Trial Examiner made atthe hearing and finds that prejudicial error was committed. The rul-ings are hereby affrmed. The Board has considered the Trial Exam-iner's Decision, the exceptions, the briefs, and the entire record in thesecases,and hereby adopts the Trial Examiner's findings, conclusions,and recommendations only to the extent thattheyare consistent withthe following.1.By February 10, 1964, virtually all employees at Respondent'ssupermarket in Tuscumbia, Alabama, had signed union authorizationcards.On that day, a union representative gave copies of the signedcards to store manager Davis.Shortly thereafter Davis said toemployee Johnson, "I see you signed the card, the Union card," and,after receiving an affirmative answer, added, "I wonder who startedit?"Johnson did not reply. The General Counsel alleged that by theforegoing, Davis had unlawfully interrogated Johnson about unionactivities.According to the Trial Examiner, however, "this was nointerrogation (despite the reporter's insertion of a mark)," and noreply was expected.We do not agree with this inference of the TrialExaminer.When Davis initiated the conversation with Johnson aboutthe latter's signing of a union card, Davis already knew from theauthorization cards given to him that Johnson had signed one.Davis'engaging Johnson in conversation about signing a union card wastherefore meaningless unless he had some other motive for doing so.The "I wonder" statement followed immediately after Johnson hadconfirmed having joined the Union.We do not believe, as the TrialExaminer apparently did, that in making this statement Davis wastalking to himself, and that neither he nor Johnson expected a reply.A more likely evaluation of the conversation is that in "wondering"out loud about the union leadership, Davis was probing for the namesof the leaders.The fact that Johnson did not reply to Davis' state-ment does not prove that Johnson understood that no reply wasexpected of him.His silence is as attributable to unwillingness toinform on his fellow employees as to a belief that he was not beingquestioned.We infer and find, contrary to the Trial Examiner, thatDavis interrogated employee Johnson as to the union leadership amongthe employees, and that by so doing Respondent violated Section8(a) (1) of the Act.22Arkansas-Loui8iana Gas Company,142 NLRB 1083, 1089;The Ready-Mix ConcreteCompany of Lawrence, Kansas,142 NLRB 502,506-507. 0. A. FULLER SUPER MARKETS, INC.2192.The Trial Examiner found that Respondent did not discrimina-torily discharge Larry Lewis.We disagree.Lewis entered Respondent's employ in May 1963 as a stockboy andbecame achecker in January or February 1964.A checkerin a super-market is the employee who checks out a customer's purchases and col-lects payment therefor.Lewis joined the Union in February 1964, andStore Manager Davis admittedly learned of this fact on February 10,1964.Thereafter, according to Davis, he formed the impression thatLewis was speaking to other employees about the Union.On May 9, 1964, Davis discharged Lewis.When asked the reasonby Lewis, Davis listed the following (according to Lewis) : politickingfor the Union; smoking, drinking,and eatingbehind the checkoutcounter or in the checkoutlanes;being discourteous to customers; andhaving a dirty checkout lane.Davis admitted that he had told Lewisthat one of the reasons for discharging him was that he had been poli-ticking for the Union. Although the Trial Examiner concedes thatDavis' words about politicking for the Union "would support a find-ing of discriminatory discharge," he finds that Davis "used the wrongwords in suggestingone reasonwhen he was in fact ... motivated byanother...."As to this the Trial Examiner found :... I am impressed by Davis' statement that he objectedbecauseLewis was blocking the checkoutlane,although he did not saythat, and charged him with politicking in the lane.While Davis'words would support a finding of discriminatory discharge, it ap-pears from the entire testimony that he merely used wrong wordsin suggestingone reasonwhen he was in fact ... motivated byanother, i.e., Lewis' attitudeas manifestedby his discourtesy.Thus, the Trial Examiner seems to be saying that in using the words"politicking for the Union" Davis meant "blocking the checkout lane,"but that the real reason for the discharge was neither of these butLewis' discourtesy toward customers .8We do not agree with the Trial Examiner that Davis' statement toLewis about politickingwas ause of wrong words and that he actuallymeant to refereither to blocking the checkoutlaneor discourtesy tocustomers4It is difficult to understand how a person of Davis' appar-ent intelligenceand position could haveusedwords to describe thefirst, when he meant either of the other two.Moreover, Davis' testi-mony indicates that politicking, blocking of the checkoutlane, and dis-courtesy to customers were three distinctideasin his mind.Thus,a By discourtesy to customers,Davis apparently meant that Lewis failed to say,"Thank you,come again,"on checking out customers.'The overriding impression of Davis' testimony as a whole is its lack of "consistencyand inherent probability,"(Universal Camera Corporation v. N.L.R B ,340 U S. 474,496), and of constant shifting in his explanations for the discharge of Lewis. SeeN.L.R B. v.Georgia Rug Mill,308 F. 2d 89,91 (C A. 5). 220DECISIONS OF NATIONAL LABOR RELATIONS BOARDaccordingto Lewis' uncontradicted testimony on this point, Davis gavepolitickingfor the Union and discourtesy to customers as two separatereasonsfor the discharge.Further, Davis testified that before dis-chargingLewis, he had prepareda list of reasonsfor the discharge.Politickingfor the Union and blocking of the checkoutlane wereapparently listed astwo separatereasons onthis list.Davis also testi-fied that he gave the politicking reason to Lewis, but did not mentionblocking ofthe checkout lane, because he did not read all thereasonsfor the discharge from the list which he had prepared. In other words,Davis' testimony was that he had failed to mention blocking the lane,not that he had referred to it as politicking.Finally, at the close ofhis cross-examination, after the distinction between blocking the check-out lane andpoliticking for the Union had been explored, Davisansweredaffirmatively when asked by the General Counsel if politick-ing forthe Union had been areason forthe discharge of Lewis.5Accordingly, we reject the Trial Examiner's finding that, whenDavis gaveas one of thereason's forLewis' discharge, the latter's poli-ticking for the Union, Davis actually meant to refer either to Lewis'alleged blockingof the checkout lane or to his alleged discourtesy tocustomers.To the contrary, we conclude that we are amply "justifiedin acceptingrespondent's announced reason [s] at . . .face value." 6We find that Lewis' protected activities-what Davis termed his "poli-ticking"-were a "substantial.. .motivatingreason' 17for his dis-charge, andthat thereforeRespondentviolated Section8(a) (3) and(1) of the Act by discharging Lewis.THE REMEDYHaving found that Respondent has engaged in unlawful interroga-tion in violation of Section 8(a) (1) of the Act, we shall order that itcease anddesist therefrom and to take certain affirmative action inorder to effectuate the purposes of the Act.5 The following is Davis'testimony on this point:Q But you did tell him [Lewis]when you fired him that one of the reasons fordischarging him was because he was politicking for the Union"A. Yes.Q That was one of the reasons 9A. Yes.6N.L:R.B. v. Corning Class Works,293 F. 2d 784, 786-787 (CA 1).7 The full statement fromNL.R.B. v.Whiten Machine Works,204 F 2d 883, 885(C.A 1) is asfollowsIn order to supply a basis for inferring discrimination,it is necessary to showthat one reason for the discharge is that the employee was engaging in protectedactivity.It need not be the only reason but it is sufficient if it is a substantial ormotivating reason,despite the fact that other reasons may exist[Emphasis supplied ]There is no need therefore to consider whether any of the multitude of other reasonsadvanced by Davis for Lewis'discharge,including discourtesy,were in fact involved inthe decision to discharge Lewissee alsoN L R B v Jamestown Sterling Corp ,211 F.2d 725,726 (C A.2) ; Butler Brothers v. N L.R.B.,134 F. 2d 981,985 (CA 7) ; Wil-liams Motor Company v.N.L.R B.,128 F. 2d 960,964 (C.A. 8). 0. A. FULLER SUPER MARKETS,INC.221Having found that Respondent discharged employee Lewis in viola-tion of Section 8(a) (3) and(1) of the Act,we shall order that it ceaseand desist from such unlawful conduct and post the usual notices.Weshall also require Respondent to offer Larry L. Lewis immediate andfull reinstatement to his former or a substantially equivalent position,without prejudice to his seniority or other rights and privileges, andmake him whole for any loss of earnings he may have suffered by reasonof the discrimination against him by payment to him of a sum of moneyequal tothat which he would haveearned aswages from the date of thediscrimination to the date of the offer of full reinstatement,less hisnet earnings during said period, in the manner prescribed in F. V.Woolrwortli Company,90 NLRB 289, and with interest on the backpaydue in accordancewith Board policy setout inIsis Plumbing ct Heat-ingCo., 138 NLRB 716.As the Respondent's discriminatory discharge of Lewis is of a naturestriking at the roots of employee rights guaranteed by the Act, we shallalso order that Respondent cease and desist from infringing in anyother manner upon the rights guaranteed in Section 7 of the Act.ADDITIONAL CONCLUSIONS OF LAWUpon the foregoing findings of fact and the entire record in thiscase, we hereby delete the Trial Examiner's conclusion of law 3, andadopt new conclusions of law 3 through 6 as follows :3.By interrogating employee Johnson as to "who started"the pro-tected activities amongst its employees, Respondent has interferedwith,restrained,and coerced employees in the exercise of rights guar-anteed them in Section 7 of the Act,in violation of Section 8(a) (1) ofthe Act.4.By discharging employee Larry Lewis because of his Union activ-ity,Respondent has engaged in unfair labor practices as defined inSection 8(a) (3) and(1) of the Act.5.The aforesaid unfair labor practices affect commerce within themeaning of Section 2(6) and (7) of the Act.6.Respondent has not engaged in unfair labor practices except asstated in paragraphs 3 and 4 above.ORDERPursuant to Section 10 (c) of the National Labor Relations Act, asamended, the National Labor Relations Board hereby orders thatRespondent, O. A. Fuller Super Markets, Inc., its officers, agents, suc-cessors, and assigns, shall :1.Cease and desist from :(a)Discouraging membership in, or activities on behalf of,RetailClerks Union,Local 1557, Amalgamated Meat Cutters&ButcherWorkmen's Union, Local 405, or any other labor organization,by dis- 222DECISIONS OF NATIONAL LABOR RELATIONS BOARDcharging or in any other manner discriminating against any of itsemployees in regard to hire or tenure of employment or any other termor condition of employment, because of their union membership oractivities.(b) Interrogating its employees as to activities on behalf of anylabor organization, in a manner constituting interference, restraint, orcoercion in violation of Section 8(a) (1) of the Act.(c) In any other manner interfering with, restraining, or coercingits employees in the exercise of their right to self-organization, to joinor assist the aforementioned or any other labor organization, to bar-gain collectively through representatives of their own choosing, and toengage in other concerted activities for the purpose of collective bar-gaining or other mutual aid or protection, or to refrain from any andall such activities.2.Take the following affirmative action which the Board finds isnecessary to effectuate the purposes of the Act.(a)Offer employee Larry L. Lewis immediate and full reinstate-ment to his former or a substantially equivalent position, without prej-udice to his seniority and other rights and privileges, and make himwhole for any loss of pay he may have suffered by reason of the dis-crimination against him, in the manner set forth above in the sectionentitled "The Remedy."(b)Notify the above-named employee if presently serving in theArmed Forces of the United States of his right to full reinstatementupon application in accordance with the Selective Service Act and theUniversal Military Training and Service Act in 1948, as amended,after discharge from the Armed Forces.(c)Preserve and, upon request, make available to the Board or itsagents, for examination and copying, all payroll records, social secu-rity payment records, and all other records necessary and appropriateto determine the amount of backpay due under the terms of this Order.(d)Post at its store in Tuscumbia, Alabama, copies of the attachednotice marked "Appendix." 8 Copies of said notice, to be furnishedby the Regional Director for Region 10, shall, after being duly signedby Respondent's representative, be posted by Respondent immediatelyupon receipt thereof, and be maintained by it for 60 consecutive daysthereafter, in conspicuous places, including all places where notices toits employees are customarily posted.Reasonable steps shall be takenby Respondent to insure that said notices are not altered, defaced, orcovered by any other material.(e)Notify the Regional Director for Region 10, in writing, within10 days from the date of this Order, what steps have been taken tocomply herewith.8In the event that this Order is enforced by a decree of a United States Court ofAppeals, there shall be substituted for the words"a Decision and Order"the words "aDecree of the United States Court of Appeals, Enforcing an Order." 0. A. FULLER SUPER MARKETS, INC.223IT IS HEREBY FURTHER ORDERED thatthe complaint herein be, and itherebyis, dismissed insofar as it allegesviolation of the Act not foundherein.APPENDIXNOTICE TO ALL EMPLOYEESPursuant to a Decision and Order of the National Labor RelationsBoard, and in order to effectuate the purposes of the National LaborRelations Act, as amended, we hereby notify our employees that :WE WILL NOT discourage membership in, or activities on behalfof Retail Clerks Union, Local 1557, Amalgamated Meat Cutters& Butcher Workmen's Union Local 405, or any other labor orga-nization, by discharging or in any other manner discriminatingagainst our employees in regard to hire or tenure of employmentor any other term or condition of employment, because of theirunion membership or activities.WE WILL NOT interrogate employees as to activities on behalf ofany labor organization in a manner constituting interference,restraint, or coercion in violation of Section 8 (a) (1) of the Act.WE WILL NOT in any other manner interfere with, restrain, orcoerce our employees in the exercise of their right to self-organiza-tion, to form, join, or assist the aforementioned or any other labororganization, to bargain collectively through representatives oftheir own choosing, and to engage in other concerted activities forthe purpose of collective bargaining or other mutual aid or pro-tection, or to refrain from any and all such activities.WE WILL offer to Larry L. Lewis immediate and full reinstate-mentto his former or substantially equivalent position, withoutprejudice to his seniority or other rights and privileges, and makehim whole for any loss of pay he may have suffered as a result ofour discrimination against him, in the manner provided in thesection of the Decision entitled "The Remedy."All our employees are free to become or refrainfrom becoming mem-bers of the above-named labor organization.O. A. FULLER SUPER MARKETS, INC.,Employer.Dated----------------By-------------------------------------(Representative)(Title)NoTE.-In the event the above-named employee is presently servingin the Armed Forces of the United States we will notify him of hisright to full reinstatement upon application in accordance with theSelective Service Act and the Universal Military Training and ServiceAct of 1948, as amended, after discharge from the ArmedForces. 224DECISIONS OF NATIONAL LABOR RELATIONS BOARDThis notice must remain posted for 60 consecutive days from thedate of posting, and must not be altered, defaced, or covered by anyother material.Employees may communicate directly with the Board's RegionalOffice, 528 Peachtree-Seventh Building, 50 Seventh Street NE.,Atlanta, Georgia, Telephone No. Trinity 6-3311, Extension 5357, ifthey have any question concerning this notice or compliance with itsprovisions.TRIAL EXAMINER'S DECISIONThe consolidated complaint herein (issued June 22, 1964; charges filed February 24,April 3, May 14, and June 8, 1964), as amended, alleges that the Company hasviolated Section 8(a)(3) of the National Labor Relations Act, as amended, 73 Stat.519, by discharging Larry L. Lewis on or about May 9, 1964, and failing to reinstatehim, because of his protected concerted activities; and Section 8(a)(1) of the Actby said alleged acts and by interrogation and threats in connection with union activ-itiesand desires.The answer, as amended, admits the discharge and failure toreinstate Lewis but denies the allegations of violation.A hearing was held beforeTrial Examiner Lloyd Buchanan at Tuscumbia, Alabama, on September 11, 1964.Pursuant to leave granted to the parties, a brief has been filed by the Company.Upon the entire record in the case, and from my observation of the witnesses, Imake the following:FINDINGS OF FACT (WITH REASONS THEREFOR)1.THE COMPANY'S BUSINESS AND THE LABOR ORGANIZATIONS INVOLVEDItwas admitted and I find that the Company, a Tennessee corporation with prin-cipal office and place of business in Nashville, Tennessee, operates retail grocerysupermarkets in Tennessee and Alabama, the store in Tuscumbia, Alabama, beingalone involved in this proceeding; that during 1963 the Company received grossrevenue in excess of $500,000, and purchased and received supplies valued at morethan $500,000 from suppliers located outside the State of Alabama; and that it isengaged in commerce within the meaning of the Act.Itwas admitted and I find that the Unions are labor organizations within themeaning of the Act.'II.THE UNFAIR LABOR PRACTICESA. The alleged independentviolationof Section 8(a)(I)Itwas stipulated that, of 14 eligible employees, all but 3, the store manager'swife, the meat market manager's wife, and I other, signed union cards, all apparentlyon or before February 10, when union representatives appeared at the store, showedthe cards to Davis, manager of the store, and gave him copies.1.ThreatEmployee Mitchell testified that late in February or early in March he asked Daviswhy another employee had quit and was told it was done to get a job with anothermarket.Continuing,Mitchell asked whether he had gotten the job, and Davisreplied that he thought notWhen Mitchell asked, "Why not?" Davis replied,"Possibly because of the card he signed "One can recognize, in the last remark, an element of warning of the result of sucha union activity.But I do not regard it as a threat or warning by Davis even if itwere being claimed that he was "getting a punch in" on being questioned by Mitchell.Without attempts to foist his own opinion on the employees, Davis was here evidentlyguessing and expressing an opinion at Mitchell's request.Under the circumstancesitwould be silly to argue (and it has not been argued) that Mitchell was asking forthe other store's reason if Davis actually knew.'At the hearing, reference was made to "the Union" and to union cards withoutdifferentiation 0. A. FULLER SUPER MARKETS, INC.2252. InterrogationMitchell also testified that on February 8 or 15 Bass, the meat market manager,asked him whether he knew of any plan to organize a union in the store. (If trueand if before the cards were shown to Davis on February 10, this would show com-pany knowledge of union activities for possible bearing on Lewis' discharge although,as we shall see, the evidence concerning Lewis' union activities is meager.)Mitchellallegedly replied that there was no use in lying: he had signed, to which Bass remarkedthat he thought that a union was for a larger store than this one.Whether Lewis was correct in his statement that the cards were signed 2 weeksbefore they were shown to Davis (he testified, "We signed the Union card on Mondaynight, first part of February"; Mitchell testified that he signed on Thursday, Febru-ary 6), it is clear that Bass' alleged inquiry occurred, if at all, before February 15, andtherefore on February 8.The latter categorically denied that he questioned Mitchellor discussed the Union with him at any time. I am reluctant to make a credibilityfinding in favor of Mitchell on this direct and simple "did, did not" situation.Myobservation of the witnesses' demeanor is of no help here.Aside from Mitchell'sreference to his signing on February 6, we do not know the extent of any organiza-tional activities before February 8 or how knowledge of such activities was com-municated to Bass.Although there is evidence of somewhat earlier signing, con-ceivably the mass signing to which Lewis testified took place immediately before thecards were shown to Davis. (All of this review of bits of the testimony magnifiesitbeyond any importance which the General Counsel has claimed for it, whateverattempt may hereafter be made at a "fragment by fragment" analysis.)Finally inthis connection, and aside from the trifling nature of the alleged question, we haveneither such systematic interrogation of employees nor such context of interferenceas would support a finding of violative interrogation by Bass.In the absence of evidence of early discussion or other union activity, the recordwould warrant a finding that Davis' knowledge of such activity stemmed from theshowing of the cards on February 10.Employee Johnson testified that on theevening when the cards were shown to Davis or the next day, Davis said to him,"I see you signed the card, the union card," and after receiving an affirmative answer,added, "I wonder who started it?" Johnson apparently did not reply. It seems, asitevidently did to Johnson, that this was no interrogation (despite the reporter'sinsertion of a mark) and that no reply was expected.Nor would I find a threat orother tendency to interfere in this briefsimulacrumof Hamlet.B. The alleged violation of Section 8(a)(3)Lewis was discharged on May 9, allegedly for cause.He testified that Davis hadnever criticized his work although, about 2 weeks after the cards were signed, Davishad told him that for the past 2 weeks he had been "about the sorriest" of all theemployees he had ever had.Contrariwise, Davis testified that Lewis had started out as a pretty good checkerin January but that after 1 or 2 weeks he stopped being courteous to customers;and Davis spoke to him about this 10 or 12 times "all along."He testified furtherthat Lewis would sit on the checkout counter and would not get up to wait oncustomers and that he smoked and ate at the checkout counter, "but the main thingwas being unfriendly to customers." (Lewis knew that it was company policy tosay, "Thank you, and come back.")Davis also mentioned Lewis' smoking andeating at the checkout position.While I credit Davis generally, I do not credit hisstatement that he did not know of other checkers smoking there.He did add thatsome checkers eat and drink on the checkout lines or lanes that they frequently stepout to do this.What might be overlooked in others could trigger the discharge ofone who has seriously or more frequently transgressed.If not clearly spelled out, the impression left by the various witnesses for bothsides is that on one hand these latter things were not flaunted or brazenly done bythe employees while management on the other hand made a show of enforcementbut winked at eating, drinking, and smoking at the checkout counters. It can beunderstood that such activities might be engaged in between waiting on customersrather than while they were actually being served.This was suggested by Young,the senior checker and a reliable witness, who testified that she was sympathetic 2to the General Counsel and has seen Davis himself smoking in the checkout lanealthough she would not say that he was checking out at the time.Young testifiedsimilarly that she eats on the checkout lane about every day.Yet, while she noted2 The fresh cask long keeps its first tang.Horace, Ep. I, it, 69.7 89-7 3 0-6 6-v o f 152-16 226DECISIONS OF NATIONAL LABOR RELATIONS BOARDthat Glynn, the district manager, walked in one day while she was eating an apple,she added that she doesn't usually do that in his presence- "It was more or less under-stood" that she was not to do that.Davis testified forthrightly that he does not try to do "too much" about such trans-gressions.While he spoke to Lewis several times about smoking up front on thecheckout line, the situation is correctly portrayed in Lewis' statement, not contra-dicted, that Davis once had said to him that if Glynn walked in he should be pre-pared to swallow his cigarette.But thanking customers and asking them to comeback is recognized as an important aspect of courtesy upon which managementinsists; and the credible testimony is that Lewis became remiss in this respect to thepoint that Davis described him as being, during the last 3 or 4 weeks (we recall thatLewis placed the comment several months earlier), the sorriest employee he hadever had.A questionable and even contrary note creeps in with Davis' testimony that, whilehismain and most serious objection was Lewis' lack of courtesy, and he did not giveLewis the various reasons which he had for discharging him, he did tell Lewis thathe was discharging him for politicking for the Union.With respect to the facts inthis connection, Davis testified that Lewis did a great deal of whispering which, whilehe did not hear what was said, Davis figured was about the Union. (He had neverheard Lewis talk about the Union, and did not ask whether he was talking about theUnion.)But more important than such facts is Davis' motive particularly in thelight of his statement to Lewis about politicking for the Union; and that statement,part of theres gestae,carries great weight in any assessment of motive even if Davisdid not actually know what Lewis was discussing.As we weigh all of the facts and weigh the credibility of the various witnesses,I am impressed by Davis' statement that he objected because Lewis was blockingthe checkout lane, although he did not say that, and charged him with politickingin the lane.While Davis' words would support a finding of discriminatory discharge,itappears from the entire testimony that he merely used wrong words in suggestingone reason when he was in fact, as the evidence clearly indicates, motivated byanother, i.e., Lewis' attitude as manifested by his discourtesy.Lewis' whisperingand presumed union talk, or his union activity generally does not appear to havebeen different from that engaged in by other employees and, at the moment, bywhichever employee had joined him in any given conversation.Davis' naive reference to politicking, which would generally determine the issueagainst the Company, is here overcome by his credited explanation and by con-sideration of the attendant circumstances.We have in this case a "pretext" situationin reverse.What appears on its face orper seto be an admission against interestwas credibly explained by Davis 3While recognizing Davis' remark when he hadsufficient valid reason for the discharge, I emphasize two other facts: his apparentacceptance of the union activities of the other employees for several months withoutanimus and the limited extent of Lewis' union activities.Lewis' attitude (not with respect to protected concerted activities) is exemplifiedin his remark to another employee after Davis had told him to do something, thathe would do it this time but that, after the Union came in, he would tell Davis whatto do!Lewis testified only that he did not recall whether he had said this. Lewiswas not discharged for this, nor does it appear that Davis knew of the remark. Butthe incident helps to describe and explain Lewis' attitude and his lack of courtesyas described. I distinguish between lawful, if annoying, assertiveness in connectionwith protected concerted activities, which is sometimes encountered, and a chip-on-the-shoulder or devil-may-care attitude which manifests itself in poor work perform-anceand which Lewis exhibited.From all of the testimony, I am persuaded that discipline in the store is less thanSpartan; but that Lewis exceeded the permissible and permitted bounds of dis-courtesy considerably beyond the 2 percent of the time which he admitted.AsYoung testified, employees were circumspect in their conduct when they transgressedwhat are generally regarded as rules for proper store conduct. (We have yet toconsider the written rules.)Having observed Lewis, I believe that his lack ofrestraint stemmed not so much from a lack of understanding as from a newlyacquired but unwarranted and excessive boldness.Basically, the question is whether the Company, 3 months after submission to itof signed cards 4 could lawfully discharge one of the 11 (any one since Lewis' activitydoes not appear to have been significantly greater than that of the other 10), whosework lacked an important element, lesser and more prevalent shortcomings aside.8 Cf.Rubin Bros. Footwear, Inc., et al,99 NLRB 610.We do not know what, if any, steps were thereafter taken with respect to representa-tion.There is no claim here of violation in that connection. 0. A. FULLER SUPER MARKETS, INC.227I have not overlooked Lewis' testimony on cross-examination that he talked totwo employees for the Union during working hours and that he talked to othersabout the Union; and that this was done up front while he was sacking groceriesbehind the checker.Were we compelled to guess, it would be that his conversationfor the Union took place early in February since all except the wives of the managersand one other employee had signed by February 10. (Lewis was talking "for," notmerely about the Union;he asked an employee whether he was going along or wouldwait to join.)Company knowledge under the small plant rule would presumablybe acquired at that time.As for talk about the Union, the evidence indicates thattalking is quite general in the store and, again inferring company knowledge, talkabout the Union would evidently be favorable on the part of the various employees,including Lewis, since virtually all had signed cards.There appears to be no sig-nificant aspect here as far as Lewis is concerned. If, as we recall, Davis figured thatLewis was whispering about the Union, this would be neither strange nor unusual.Lewis also testified that he talked "some"after the cards were shown to Davis, andfinally that he was so engaged right up to the time he was discharged.Despite the questionable element in Davis' reference to Lewis' politicking in thecheckout lane, I find that Lewis became less courteous to customers and was dis-charged for that reason.Davis testified that Lewis' work became worse and worseand that he had spoken to Glynn about firing Lewis; but that,after the cards weresubmitted to him, he took no action for fear of getting"into trouble."As noted,there was no reason connectedwithunion activities for singling out Lewis amongall of the employees for discharge in May.(No independent interference vis-a-visLewis is claimed.He testified that before his discharge no supervisor had evermentioned the Union to him directly.)If, for whatever reason,Davis merely criticized Lewis' work after he was informedof the signed cards, Lewis did not thereby acquire any right to continue to treatcustomers without the required courtesy or to get "worse and worse."IfDavisdid not discharge Lewis in February because he feared possible Board involvement,he was not thereafter barred from taking such action nondiscriminatorily.Davis acted on his own observation,not on any reports by Bass or Hellums, whois regarded as a supervisor.Bass does not appear to have reported to Davis hisown observations of Lewis' lack of courtesy.But such observations bear on theissuewhether Lewis in fact was discourteous to customers.That he was dis-courteous was further testified to by Hellums, whose favorable attitude toward theUnion had changed and who, although not certain,was thereafter pretty sure thathe reported Lewis' lack of courtesy.Lewis' shortcomings have been found without reference to various written rules.But despite his uncertainty and his denial of some of these, it is clear that there wasdistributed and he received at least two sets of written rules.Davis testified thateach checker signed for a copy of the rules distributed at the first of the year.Whilehis testimony was not confirmed by production of the signed sheet,it is clear thatthe rules were distributed,and I have no reason to doubt it.Young supportedDavis' testimony in this connection.Lewis admitted receipt of one set and, whilehe could not recall whether it was before or after the cards were signed,Davis fixedthe time as being approximately a month before the cards were shown to him.Because, as we have noted, Lewis was discharged primarily because of his mannertoward customers,and there is no question but that the rules stressed courtesy andthat he recognized the requirements in that respect, the evidence concerning otherrules and transgressions is significant more for its bearing on credibility with respectto Lewis' attitude toward customers than for the extent or seriousness of such othertransgressions.Further bearing on credibility is Lewis' denial that on an occasion when Davisrebuked him he had been sitting on the checkout stand with his feet on a garbagecan.Confronted with his earlier statement to that effect, he admitted it was true.We have found that, despite Davis' reference to politicking by Lewis when hedid not know what Lewis was saying and when other employees also talked, Lewiswas in fact discharged for cause,would have been discharged earlier, and was notdiscriminated against.Although a tendency to interfere can be found in Davis'remark against politicking,standing alone as interference rather than discriminationthis incident is minimal.If any suspicion of violation exists, it is because of the General Counsel's diligentpursuit of isolated bits which suggest transgression by a store manager experiencedin the mechanics of his duties but quite ingenuous or inartful with respect to certainlegal requirements.Despite the latter's lack of dissimulation,and indeed becauseof it,I credit his testimony and find that he did not discriminate against Lewis. 228DECISIONS OF NATIONAL LABOR RELATIONS BOARDUpon the basis of the above findings of fact, and upon the entire record in thecase,Imake the following:CONCLUSIONS OF LAW1.Retail Clerks Union, Local 1557 is a labor organization within themeaning ofSection 2(5) of the Act.2.Amalgamated Meat Cutters & Butcher Workmen's Union, Local 405, AFL-CIO,is a labor organization within the meaning of Section 2(5) of the Act.3.The Company has not engaged in unfair labor practices within the meaningof Section 8 (a) (3) or (1) of the Act.RECOMMENDED ORDERUpon the basis of the foregoing findings of fact and conclusions of law, andupon the entire record in the case, I recommend that the complaint be dismissed inits entirety.United Park City Mines CompanyandFrank E. Stindt.CaseNo. 07-CA-1576.April 09,1965DECISION AND ORDEROn February 8, 1965, Trial Examiner David Karasick issued hisDecision in the above-entitled proceeding,finding that the Respondenthad engaged in and wasengagingin certain unfair labor practicesand recommending that it cease and desist therefrom and take certainaffirmative action, as set forth in the attached Trial Examiner'sDeci-sion.Thereafter,the Respondent filed exceptions to the Trial Exam-iner'sDecision and a brief in support thereof.Pursuant to the provision of Section 3 (b) of the National LaborRelations Act, as amended,the National Labor Relations Board hasdelegated its powers in connection with this case to a three-memberpanel [Members Fanning, Brown, and Jenkins].The Board has reviewed the rulings of the Trial Examiner made atthe hearing and finds that no prejudicial error was committed. Therulings are hereby affirmed.The Board has considered the TrialExaminer's Decision,the exceptions and brief,and the entire record inthis case,and hereby adopts the findings, conclusions,and recommenda-tions of the Trial Examiner.ORDERPursuant to Section 10 (c) of the National Labor Relations Act, asamended,the Board hereby adopts as its Order,the Order recom-mended by the Trial Examiner and orders that the Respondent, UnitedPark City Mines Company, its officers,agents, successors,and assigns,shall take the action set forth in the Trial Examiner's RecommendedOrder,with the following modifications :As Utah is a right-to-work State, the phrase"except as authorizedin Section 8(a) (3) of the Act" is deleted from paragraph 1(d) of the152 NLRB No. 18.